Title: To George Washington from Robert Stewart, 20 December 1758
From: Stewart, Robert
To: Washington, George



Dear Sir
Fort Loudoun Decembr 20th 1758

Inclos’d are Returns of the First V. Regt and the Stores here, the former left for you to Sign the other sign’d by Mr Smith I likewise take the liberty of Inclosing you a Copy of my accots relative to the Troop, if any thing can be done I hope you will Please remind the Governor and Assembly that I nor my Officers have never received any Pay, allowance for Horses, Bat or Forrage Money and the high Pay and Emoluments the Pensylvania Horse Officers receiv’d tho’ each of them Drew Pay in the Foot agreeable to the different Ranks, they therein held—Your placing the manifold Essential Services the Horse perform’d in the Course of the Campaign of which the Foot were incapable in a Just point of view to the Assembly might probably alter their Sentiments and produce the desir’d Effect.
The wretched Situation want of Cloathing, necessaries, a long Series of uncommon hardships severe Duty and even want of needfull Food & rest has reduc’d your Regiment to makes no small addition to the horrible Impression the last Campaign has given the 2d V. Regt of a Military Life, and as yet render’d our utmost Efforts in Recruiting any of them abortive—I humbly conceive that if any Recruits can be got it must be where they are Strangers to the melancholy Condition our men are in We yesterday had them under Arms and the miserable and shameful appearance they made was really moving It certainly would be for the Interest of the Country either to have them immediatly Cloath’d, properly equip’t as Soldiers and render’d fit for Service or Disbanded as in their present deplorable Situation, they are an Expence and can be of no real use, and Dejection, murmurs and Desertion must be the inevitable consequences of this unaccountable Neglect.
I long till I know what you have or can do in that affair I sollicited you for in my last by Miles, as the very thoughts of being a Ranger is insupportable, tho’ I am creditably inform’d that

these Compys are very benificial and that some of the Ranging Capts. make more money than ever you did by the Regt. But surely he that wou’d for the sake of money swerve from the Principles of Honr does not merit the Title of Officer and for my own part I solemnly Declare I would rather Serve in the Ranks than deviate from my Honr. But as you are perfectly acquainted with my Sentiments, the Circumstances I am under and am fully satisfied with your Inclination towards me will add no more on this Subject.
If the Assembly sits soon I should be extremely glad to get Liberty to go down for a few days and in the mean time I beg leave to Subscribe myself With the most perfect Esteem My Dear Colo. Your Most Affecte & Most Obliged hble Servt

Robert Stewart

